DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US Patent 8497744) in view of Taniguchi (US PGPub 20070241839), and Fukae et al. (US PGPub 20170019083), both references or record, and further in view of Liu (US PGPub 20060141978)
	As per claim 1:
	Wright discloses in Fig. 3(a):
	A matching circuit that performs output impedance matching for an amplifier (col. 3 lines 52-65), the matching circuit comprising: 
a low pass filter (low portion of low-high pass Pi network, col. 3 lines 52-60, as an alternative configuration to that of the high-low pass pi network comprising a high pass pi network and a low pass pi network as per Fig. 2, and described in col. 3 (col. 3 lines 4-12)) comprising a shared ground (shown in Fig. 3(a)), and
a high pass filter configured to cancel out a change of an impedance of the low pass filter (col. 3 lines 27-46 & col. 3 line 66- col. 4 line 6).
	Wright et al. further discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 
Wright does not disclose that the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground, the low pass filter being configured to attenuate a third harmonic component of the amplified signal, a parallel resonant circuit configured to attenuate a second harmonic component of the amplified signal, or that the shared ground of the plurality of parallel-connected capacitors of the low pass filter and a ground of the high pass filter are isolated from each other, such that the third harmonic component of the amplified signal is prevented from entering the high pass filter, and wherein the shared ground of the low pass filter and a ground of the amplifier are isolated from each other.
Taniguchi discloses in Fig. 39 discloses a bandpass filter (title) where the ground electrode is configured to include a plurality of electrically isolated sub ground electrodes (para [0050]).
Fukae et al. discloses in Fig. 29 and 30 a capacitor (first capacitor C11) formed in a filter chip and comprising a plurality of parallel-connected capacitors (capacitor elements CE1-CE6) connected between a first common node (first electrode film 20C1) and a second common node (second electrode film 21C1) (para [0171]).
	Liu discloses in Fig. 4:

At the time of filing, it would have been obvious to one of ordinary skill in the art to use a plurality of parallel-connected capacitors for the capacitors of the low-pass filter of Wright as an art-recognized alternative/equivalent method of forming a capacitor from the combined capacitance of a plurality of parallel capacitors as shown by Fukae et al., well-recognized in the art as the property of additive capacitance for capacitors in parallel, and admitted by the applicant in para [0022] that capacitors in parallel form the equivalent of a capacitor.
As a consequence of the combination, the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground.
It would have been further obvious to add an LC series resonant circuit with a resonant frequency corresponding to the third harmonic to the input of the low pass filter to provide the benefit of terminating the harmonic with a negligible increase of in-band insertion loss as taught by Wright (col. 5 line 50- col. 6 line 10).
As a consequence of the combination, the low pass filter is configured to attenuate a third harmonic component of the amplified signal and the third 
It would have been further obvious to include a parallel resonant circuit configured to provide the benefit of attenuating a second harmonic component of the amplified signal as taught by Wright (col. 5 line 50- col. 6 line 10) and Liu (para [0026]) and can be used in combination with the third harmonic LC series resonant circuit as disclosed by Liu (Fig. 4 & para [0026]).
As a consequence of the combination, a parallel resonant circuit is configured to attenuate a second harmonic component of the amplified signal.
It would have been further obvious to isolate the shared ground of the plurality of parallel-connected capacitors of the low pass filter from the ground of the high pass filter and a ground of the amplifier as taught by Taniguchi to provide the benefit of preventing propagation of a high frequency signal through the ground electrode (para [0050]), as the low pass filter directs high frequency signals to ground, Taniguchi teaches that a high pass signal directed through ground may travel through a ground electrode and pass into other circuit components connected to the ground electrode. Isolation of the ground electrode of the low pass filter prevents a high frequency signal from entering other circuit components and being reintroduced to a signal path, as taught by Taniguchi and as well-known in the art.

	As per claim 3:
	Wright et al. further discloses in Fig. 6:

Wright does not disclose:
the low pass filter includes an LC series resonant circuit configured to attenuate the third harmonic component of the amplified signal.
Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate a third harmonic component of a signal (combined third harmonic resonance and input matching circuit 408).
	As a consequence of the combination of claim 1, the low pass filter includes an LC series resonant circuit configured to attenuate the third harmonic component of the amplified signal.

	As per claim 4:
	Wright discloses in Fig. 3(a):
	A matching circuit that performs output impedance matching for an amplifier (col. 3 lines 52-65), the matching circuit comprising: 
a low pass filter (low portion of low-high pass Pi network, col. 3 lines 52-60, as an alternative configuration to that of the high-low pass pi network 
a high pass filter configured to cancel out a change of an impedance of the low pass filter (col. 3 lines 27-46 & col. 3 line 66- col. 4 line 6).
	Wright et al. further discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 632) in the low pass arms of matching networks to suppress second or third harmonic frequencies (col. 5 line 50- col. 6 line 10).
Wright does not disclose that the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground, the low pass filter being configured to attenuate a second harmonic component of the amplified signal, a parallel resonant circuit configured to attenuate a third harmonic component of the amplified signal, or that the shared ground of the plurality of parallel-connected capacitors of the low pass filter and a ground of the high pass filter are isolated from each other, such that the third harmonic component of the amplified signal is prevented from entering the high pass filter, and wherein the shared ground of the low pass filter and a ground of the amplifier are isolated from each other.

Fukae et al. discloses in Fig. 29 and 30 a capacitor (first capacitor C11) formed in a filter chip and comprising a plurality of parallel-connected capacitors (capacitor elements CE1-CE6) connected between a first common node (first electrode film 20C1) and a second common node (second electrode film 21C1) (para [0171]).
	Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate a third harmonic component of a signal (combined third harmonic resonance and input matching circuit 408), wherein the second harmonic resonance circuit may be configured to be a third harmonic resonance circuit, and the third harmonic resonance and input matching circuit may be configured to be a second harmonic resonance and input matching circuit (para [0027]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use a plurality of parallel-connected capacitors for the capacitors of the low-pass filter of Wright as an art-recognized alternative/equivalent method of forming a capacitor from the combined capacitance of a plurality of parallel capacitors as shown by Fukae et al., well-recognized in the art as the property of additive capacitance for capacitors in 
As a consequence of the combination, the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground.
It would have been further obvious to add an LC series resonant circuit with a resonant frequency corresponding to the second harmonic to the input of the low pass filter to provide the benefit of terminating the harmonic with a negligible increase of in-band insertion loss as taught by Wright (col. 5 line 50- col. 6 line 10).
As a consequence of the combination, the low pass filter is configured to attenuate a second harmonic component of the amplified signal.
It would have been further obvious to include a parallel resonant circuit configured to provide the benefit of attenuating a third harmonic component of the amplified signal as taught by Wright (col. 5 line 50- col. 6 line 10) and Liu (para [0026]) and can be used in combination with the third harmonic LC series resonant circuit as disclosed by Liu (Fig. 4 & para [0026]).
As a consequence of the combination, a parallel resonant circuit is configured to attenuate a third harmonic component of the amplified signal and the third harmonic component of the amplified signal is prevented from entering the high pass filter.
It would have been further obvious to isolate the shared ground of the plurality of parallel-connected capacitors of the low pass filter from the ground of the high pass filter and a ground of the amplifier as taught by Taniguchi to provide the benefit of preventing propagation of a high frequency signal through the ground electrode (para [0050]), as 

	As per claim 5:
		As per claim 3:
	Wright et al. further discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 632) in the low pass arms of matching networks to suppress second or third harmonic frequencies (col. 5 line 50- col. 6 line 10).
Wright does not disclose:
the low pass filter includes an LC series resonant circuit configured to attenuate the second harmonic component of the amplified signal.
Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate a third harmonic component of a signal (combined third harmonic resonance and input matching circuit 408), wherein the second harmonic resonance circuit may be configured to be a third harmonic resonance circuit, and the third harmonic resonance and input matching circuit may be configured to be a second harmonic resonance and input matching circuit (para [0027]).
	As a consequence of the combination of claim 4, the low pass filter includes an LC series resonant circuit configured to attenuate the second harmonic component of the amplified signal.

	As per claims 6-8:
	Wright discloses in Fig. 3(a):
the low pass filter further comprises: an inductor (304) connected to the common node (connected to capacitor 316 or capacitor 320, either which may be connected at a common node) and in series with the signal line of the low pass filter.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 02/05/2021, with respect to the rejection(s) of claim(s) 1, 3-8 under Gilmore have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wright, Taniguchi, Fukae, and Liu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel S Outten/Examiner, Art Unit 2843